DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Newly amended claims 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are now directed to a control input and making decision of permissible/impermissible operations based on a control input. The control input was never previously considered or a part of any other claims
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-19 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 12 have been amended to include the use of live video data.  The specification as filed makes no mention of live video data.  The specification talks about image data, and states that data can be static or video.  However, nowhere in the specification is there any disclosure of live video being used.  The video data could be recorded and not live.  In fact, claim 7, as amended, even seems to suggest that the video is pre-recorded as it is claimed as a video presentation instead of a live feed or real time video. This is seen as new matter as this limitation is just being introduced and the specification as filed lacks support for live video.  Since claims 1 and 12 appear to lack an adequate written description based on the specification as filed, then claims 2-11 and 13-16, which depend from claims 1 and 12 respectively, lack an adequate written description as well. 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti et al. (U.S. Patent Number 8,131,470; hereinafter referred to as Yusti) as, and further in view of Moriyama et al. (U.S. Patent Number 6, 192, 660; hereinafter referred to a Moriyama). Yusti discloses automated monitoring and management of well tests of hydrocarbon wells in a production field. Routing of the output of a well to a flow meter, separated from the output from other wells in the field, is detected by a computer system such as a server. Measurement data including the flow as measured by the flow meter, and also other measurements such as temperatures and pressures contemporaneous with the flow meter measurements, are acquired by the computer system; a stable period is identified, over which the flow test measurement data are considered valid. Upon completion of a specified duration or upon a change in the flow environment, the computer system notifies the user of the completion of the flow test. The flow test results can be used to modify predictive well models, with the modification dependent on validation by the user. The system can also plan and schedule future flow tests (Please see the abstract). Moriyama discloses an apparatus for supplying and applying cap bodies (51) to a packaging container includes a gas supplying device (11) which supplies a hydrogen-oxygen gas mixture obtained by electrolyzing water, a burner unit (22) that is connected to the gas supplying device (11) for receiving hydrogen-oxygen gas mixture from the gas supplying device (11) and burning the hydrogen-oxygen gas mixture and a pickup apparatus (80) which transports a cap body (51) to a heating position above the burner unit (22). The burner unit (22) is provided with a plurality of nozzles (31) that are arranged in a pattern that corresponds in shape to the shape of the underside periphery of the cap body (51). A shield plate . 




With respect to claim 1, Yusti discloses a system comprising: a well testing apparatus (see Fig. 4, servers 8a; column 18 lines 35-39 discloses that the servers perform well testing) including: a separator configured to receive a multiphase fluid (see Fig. 15, flow meter 82; Column. 34, Line 26-33, a phase separator is placed upstream from flow meter 82 and receives multiphase fluids [interpreted the separator is near this component]); a well control assembly coupled upstream of the separator so as to route the multiphase fluid from a well to the separator (see Fig. 4, valves, 84, 86; Column. 34 Line 26-43, separator is upstream from flow meter and opening of valves causes output from well to flow through flow meter [interpreted to flow upstream, since the valve is also upstream from the flow meter]); a fluid management assembly coupled downstream of the separator so as to receive separated fluids from the separator (see Fig. 2,  and Column. 26 Line 46-59, where the downstream choke pressure transducer (DPCT) receives phase composition of fluid flowing through choke valve; see also Col. 33 Line 4-10, production from wells are routed through test separators); and data acquisition devices positioned to collect data about operation of the well testing apparatus (see Fig. 1, data acquisition systems 61, 62; Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers); and a mobile device to be 

With respect to claim 3, Yusti discloses the system of claim 2, wherein the data receiver is separate from the mobile device (see Fig. 4, servers 8a; Column 18 Line 35-39, servers perform well testing; see also Column 38 Line 30-61, user with mobile phone may use it for operational management).
With respect to claim 6, Yusti discloses the system of claim 1, using the well testing apparatus (see Column 18 Line 35-39, servers perform well testing) and data acquisition devices (see Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers). Yusti does not disclose a burner for burning oil or gas received in a device, and a camera positioned to collect image data about operation of the burner during burning of oil or gas. Moriyama is in the field of a cap applying apparatus (see Column 1 Line 5-7) and teaches a burner (see Fig. 1, burner unit 22; also see Column 4 Line 8-11, gas is burned at burner unit 22) for burning oil or gas received in a device (see Column 4 Line 8-11, gas is burned at burner unit 22), and a camera (see Fig. 1, flame monitor camera 33) positioned to collect image data about operation of the burner during burning of oil or gas (see Column 4 Line 32-35, camera is placed above burning unit; also see Column 4 Line 43-45, camera monitors gas burned on burning unit). It would have been obvious to one of 
With respect to claim 7, Yusti discloses the system of claim 6, wherein the mobile device is configured to display the data to the operator (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results), but not disclose the image data collected by the camera includes live video data. Moriyama, however, teaches the image data collected by the camera includes video data and the data is collected for the burner (Column 7 Line 12-17, CCD camera used for recording visual data [interpreted to include video data due to being a CCD camera and also could be live video as CCD cameras are capable of live video]). It would have been obvious to one of ordinary skill in the art at the time of the invention wherein the image data collected by the camera includes live video data as taught by Moriyama in the system of Yusti. The motivation would have been to detect problems in the burner unit (see Moriyama, Column 4 Line 33-35). 
With respect to claim 8, Yusti discloses the system of claim 7, wherein the mobile device is configured to display the data in a window on a screen of the mobile device (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a, visual signal) and to display additional data collected by another of the data acquisition devices on the screen (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted 
With respect to claim 10, Yusti discloses the system of claim 1, wherein the mobile device is configured to display information about the operation of the well testing apparatus in real time based on the collected data (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results; also see Column 6 Line 67 to Column 7 Line 3, data is provided in real-time) and enables real-time mobile monitoring of the operation of the well testing apparatus by the operator as the operator moves about the well testing apparatus (see Column 38 Line 30-61, mobile phone allows engineer or other user to not be involved in flow testing or processing data, while receiving alerts on a mobile device). 
With respect to claim 11, Yusti discloses the system of claim 1, wherein the mobile device is configured to allow the operator to manually record data collected by the operator into the mobile device (see Column 38 Line 30-61, alerts can be user configured on the mobile device). 


With respect to claim 13, Yusti discloses the method of claim 12, wherein presenting the visual representation of the well test parameter (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a visual signal) includes displaying real-time values of well test measurements acquired via the sensors or trends in such well test measurements acquired via the sensors (see Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers; also see Column 6 Line 67 to Column 7 Line 3, data is provided in real-time). 
With respect to claim 14, Yusti discloses the method of claim 12, comprising presenting visual representations of well test parameters during the well test on displays of multiple mobile devices carried by multiple operators (see Column 38 Line 30-61, engineer or some other user of mobile phone may be alerted from server of flow test results using a visual signal) positioned about the well testing apparatus so as to enable real-time monitoring of the well test by the multiple operators (see Column 38 Line 30-61, mobile phone allows engineer or other user to not be involved in flow testing or processing data, while receiving alerts; also see Column 6 Line 67 to Column 7 Line 3, data is provided in real-time). 
With respect to claim 15, Yusti discloses the method of claim 14, comprising controlling operation of the well testing apparatus based on user input received from one of the multiple operators via one of the multiple mobile devices (see Column 38 
With respect to claim 16, Yusti discloses the method of claim 12, wherein processing the received data includes processing the received data with the data acquisition system (see Column 9 Line 32-38, data acquisition systems perform processing on data), the method also including wirelessly transmitting information to the mobile device based on the processed data (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly) so as to enable presentation of the visual representation of the well test parameter on the display of the mobile device (see Column 38 Line 30-61, which says a user of a mobile phone may be alerted from server of flow test results using a visual signal).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti  in view of Moriyama as applied to claim 1 above, and further in view of Baggs (U.S. Patent Number 7, 148,812).  Baggs discloses a system for use in controlling a hydrocarbon production well has a: computer at a control location remote from a well tree of the well. A processor at the well tree applies control signals to and receives signals from devices of the well tree. The processor also receives further signals associated with the operation of the well. A bi-directional communication link extends between the remote computer and the well tree processor. The well tree further has a communications router coupled with the processor and receiver, for multiplexing the signals from devices at the well head and the further signals on to the bi-directional link (Please see the abstract).
With respect to claim 4, Yusti discloses the system of claim 1, comprising a network device (see Fig. 5, flow test monitor module 85; also see Column 18 Line 35-36, server includes flow test monitor module) that is separate from the data acquisition devices (see Fig. 4, servers 8a; also see Column 18 Line 35-39, servers perform well testing; also Fig. 1, data acquisition systems 61,62; Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers), wherein the network device enables transmission of the data about operation of the well testing apparatus collected by the data acquisition devices from the network device to the mobile device (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly; also see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results), while Moriyama discloses monitoring the burner with a video camera. Yusti nor Moriyama, however, disclose a network device being a router. Baggs discloses a system for controlling a hydrocarbon well (see Column 1 Line 13-14) and teaches a network device being a router (see Fig. 2, communications router 12; also see Column 3 Line 3-20, router handles data transfer between sensors and processors).  It would have been obvious to one of ordinary skill in the art at the time of the invention wherein a network device being a router as taught by Baggs in the system of Yusti. The motivation would have been to enable the connection of data sources such as sensors to facilities (see Baggs, Column 1 Line 25-30). 
With respect to claim 5, Yusti discloses the system of claim 4, comprising a cabin having a computer system (see Fig. 4, servers 8a; Column 18 Line 35-39, servers perform well testing; also see Column 9 Line 25-26, servers are shore-bound away from .








Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti in view of Moriyama as applied to claim 8 above, and further in view of Goldstein (U.S. Patent Number 5, 555, 364).  Goldstein discloses a method of displaying graphical data on a display device of a computer system and a computer system employing the method. The method comprises the steps of: (1) forming a first window on the display device, the first window capable of displaying data associated with a first task executing on the computer system, the first window occluding a first portion of a total area of the display device, the first window being a currently active window and (2) forming a second window on the display device, the second window capable of displaying data associated with a second task executing on the computer system, the second window occluding a second portion of the total area of the display device and superseding the .









With respect to claim 9, Yusti in view of Moriyama discloses the system of claim 8, wherein the mobile device is configured to display the data in the window on the screen (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a visual signal) while simultaneously displaying the additional data collected by the other of the data acquisition devices on the screen (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly; also see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using visual signal), but does not disclose video data collected by the camera and displaying data on the screen outside the window. Moriyama teaches video data collected by the camera (see Column 7 Line 12-17, CCD camera used for recording visual data [interpreted to include video data due to being a CCD camera]). But still lacks a teaching of the claimed displaying. Goldstein is in the field of graphical displays (see Column 1 Line 15-20) and teaches displaying data on the screen outside the window (see Column 5 Line 18-26, display may have multiple windows with data corresponding to different tasks). It would have been obvious to one of ordinary skill in the art at the time of the invention wherein displaying data on a screen inside a different window as taught by Goldstein in the 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the present combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In order to provide a more compact prosecution, the examiner would like to note a few things with respect to the applicant’s arguments.  First, the applicant argued the merits of Yusti alone with respect to claims 1 and 12, with no regard or the already cited Moriyama reference which disclosed a CCD camera, which is a video camera, and thus the ability to transmit live video is seen as obvious to one of ordinary skill in the art.  Second, there is no actual support for the “live video” limitation in the specification as filed.  The specification mentions image data and even mentions static or video image data. The specification never states that the video is live. However, Moriyama mentions a CCD camera, which is capable of providing live video, thus the claims were still rejected in view of the references. Claim 17 was actually amended to now be a completely different invention, thus claims 17-29 are now restricted and withdrawn based on election by original presentation.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


RODNEY T. FRANK
Examiner
Art Unit 2861



February 11, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861